Citation Nr: 1528052	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-40990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to June 2004.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The VA RO in Newark, New Jersey has jurisdiction over this claim.


REMAND

In order to ensure the Veteran is afforded adequate due process, an additional remand is required.

With regard to the Veteran's current representation, the claims file contains an August 2013 Freedom of Information Act request for a copy of the Veteran's most recent VA examination from a private, VA accredited attorney, which was accompanied by an authorization signed by the Veteran to release this information.  VA complied with this request in November 2013.  The file also contains five status update inquiries dated September 2014, October 2014, January 2015, March 2015, and May 2015 from the same attorney.  The status update inquiries indicate that the attorney represents the Veteran with respect to his asthma and PTSD claims, however, the Board notes there is no Form 21-22a of record authorizing this attorney to act as the Veteran's representative.  Moreover, the Veteran has been represented by Disabled American Veterans since January 2004.  Consequently, on remand the RO must contact the Veteran and request that he clarify his intent with regard to his current representation.  The RO must also notify the private attorney that he is not the Veteran's representative of record because there is no Form 21-22a signed by the Veteran appointing him as such, and that VA is therefore precluded from discussing the Veteran's claim with him.

Pursuant to the Board's September 2012 remand instructions, the RO sent November 2012 and December 2012 letters to the Veteran requesting that he complete authorizations so that the RO could obtain his private medical records.  The Veteran, however, failed to respond to either letter.  Notably, VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the Veteran's claims require an additional remand, the RO must again contact the Veteran in an attempt to obtain medical authorizations for release of his identified private treatment records.

The November 2012 and December 2012 letters to the Veteran were sent to different addresses, yet neither was returned as undeliverable.  While the case is in remand status, the RO must confirm the Veteran's correct mailing address. 

Updated VA treatment records must also be associated with the Veteran's file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Posttraumatic stress disorder (PTSD)

The Veteran's PTSD claim was denied in December 2008 because the RO was unable to verify the Veteran's claimed stressor and because there was no current diagnosis of PTSD in the record.  The Veteran's claims file contains a November 2008 formal finding indicating a lack of information required to verify a stressor.  This memorandum notes that the Veteran did not respond to the RO's request to provide them with information needed to verify his claimed stressor, however, it appears the RO received the Veteran's response after this memorandum was prepared.  In November 2008, the Veteran indicated his claimed stressor was that he witnessed a fellow soldier, Y. G., bleeding profusely after severely injuring her foot and that he accompanied her to the hospital.  The Veteran also identified his unit assignment, the location where the incident occurred, and the full name of the service member who was injured.  Additionally, the Veteran submitted a November 2008 buddy statement from M. R., who claimed to have witnessed the incident and also accompanied Y. G. to the hospital.

The RO sent the Veteran an April 2009 letter requesting additional information about the claimed stressor, such as the date of the event and the hospital facility.  In June 2010, the Veteran submitted a letter from Y. G. corroborating this incident, and specifying the date the injury occurred and the name of the VA hospital where Y. G. received treatment.  A remand is required for the RO to verify the Veteran's claimed stressor.  If, and only if, the stressor is verified, the Veteran must be afforded a VA psychological examination.

Asthma

The Veteran has alleged that his asthma developed during active duty service because he was required to mow lawns and organize dusty supply rooms.  At a February 2004 general VA examination, the Veteran indicated he had a history of asthma or bronchitis since childhood that reappeared while on active duty.  The Veteran's service treatment records do not document any complaints of, or treatment for, asthma.

The Board's September 2012 remand instructions directed the RO to schedule the Veteran for a VA respiratory examination to determine if he had any respiratory disorders, and if so, whether they were due to or aggravated by his active duty military service.  The March 2013 VA examiner opined that the Veteran's asthma "clearly and unmistakably" existed prior to his service and that it was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the Veteran's asthma was mild in childhood and not treated in service.  The examiner's rationale for the opinion rendered was that the Veteran's preexisting asthma was aggravated by dust from warehouse cleaning, grass, and pollen, and that his asthma worsened to the point where it needed to be treated with an inhaler upon discharge from service.  The Board finds this opinion is devoid of adequate medical reasoning and that a new examination and opinion is required.

The examiner failed to identify evidence or provide any reasoning in support of the conclusion that the Veteran's asthma "clearly and unmistakably" preexisted service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  With regard to the examiner's opinion that the Veteran's asthma was aggravated by his military service, the examiner appeared to simply regurgitate the Veteran's assertions that his asthma was aggravated by dust, pollen, and grass.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995) (holding that a bare transcription of lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Further, the examiner neglected to provide a medical explanation for the conclusion that dust, pollen, and grass aggravated his asthma beyond its natural progression.  Nieves-Rodriguez, 22 Vet. App. at 304.  Finally, the examiner failed to answer the specific questions laid out in the Board's September 2012 remand instructions with regard to flare-ups and the baseline disability on entrance to service.  See Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the Veteran must be afforded a new VA respiratory examination by a medical professional other than the March 2013 VA examiner.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to clarify his current representation.  The RO must also inform the Veteran that he remains represented by Disabled American Veterans because there is no Form 21-22a naming the above-referenced private attorney as his representative.  The RO must also confirm the Veteran's current mailing address.  All attempts to contact the Veteran must be documented in the claims file.  Any correspondence sent to the Veteran, and any notices received indicating that a letter is undeliverable, must be associated with the Veteran's file.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination to determine whether asthma is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether any currently or previously diagnosed asthma existed prior to his military service.  The examiner must state the specific evidence that this opinion is based upon.  If the Veteran's asthma preexisted his military service, the examiner must answer:

(i)  Did the Veteran's reported symptoms during service represented a flare-up which subsequently resolved without a permanent increase in disability?  The examiner must state the specific evidence that this opinion is based upon.

(ii)  Was there any increase in the severity of the Veteran's asthma during service, and if so, was any such increase due to the natural progress of the disease?  The examiner must state the specific evidence that this opinion is based upon.

(iii)  If the examiner determines there was an increase in severity of asthma due to service that was beyond the natural progression of that disability, the examiner must attempt to identify the baseline disability on entrance and the extent of increased disability due to service.

(c)  If the Veteran's asthma did not preexist military service, the examiner must state whether the Veteran's asthma began in or was caused by his military service, to include as due to exposure to pollen, grass, and dust.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must prepare a summary of the Veteran's claimed stressor, to include a discussion of the Veteran's November 2008 statement, M. R.'s November 2008 statement, and Y. G.'s June 2010 statement.  The RO must take all necessary action to verify the Veteran's claimed stressor.

5.  If, and only if, adequate verification of the Veteran's reported stressor is obtained, the Veteran must be provided with a VA psychiatric examination to determine whether a psychiatric disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service, to include as due to any incident therein.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  The examiner must provide an opinion as to the relationship, if any, between the PTSD diagnosis and the Veteran's verified stressor, if any.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

